Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 14, lines 6-7,  “the real part” has been changed to ---a real part---.
In claim 22, lines 6-7,  “the real part” has been changed to ---a real part---.
In claim 27, lines 6-7,  “the real part” has been changed to ---a real part---.
Claims 11-32 are allowed. following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a method for use with a power transmission line having a first terminal, a second terminal, and a third terminal connected at a junction, wherein a first section connects the first terminal and the junction, a second section connects the second terminal and the junction, and a third section connects the third terminal and the junction, the method comprising: obtaining synchronized disturbance records from each of the first, second, and third terminals after a fault has occurred in the power transmission line; computing pre-fault voltage and current phasors and during-fault voltage and current phasors for each of the first, second, and third terminals based on the disturbance records; using an assumed faulted section from among the first, second, and third sections, computing values for a propagation constant of each section, a surge impedance of each section, and a fault location parameter, wherein the computing is based on simultaneously solving a plurality of pre-fault objective functions and during-fault objective functions for the assumed faulted section with the computed pre-fault 
 The prior art does not disclose a device for identifying a fault location in a power transmission line, the power transmission line having a plurality of terminals connected at one or more junctions, with at least a first terminal, a second terminal, and a third terminal connected at a junction, wherein a first section connects the first terminal and the junction, a second section connects the second terminal and the junction, and a third section connects the third terminal and the junction, the device comprising: a phasor computation module configured to obtain synchronized disturbance records from each of the plurality of terminals after a fault has occurred in the power transmission line and compute pre-fault terminal voltage and current phasors and during-fault terminal voltage and current phasors; and PG-P171429US01Page 4 of 14a fault location identification module configured to compute, using an assumed faulted section from among the first, second, and third sections, values for propagation constant of each section, surge impedance of each section, and a fault location parameter, wherein the computation is based on simultaneously solving a plurality of pre-fault objective functions and during-fault objective functions for the assumed faulted section with the computed pre-fault voltage and current phasors, during-fault current and voltage phasors, and line lengths of each section, and wherein the pre-fault objective functions and during-fault objective functions are formulated 
The prior art does not disclose A device for use with a power transmission line having a first terminal, a second terminal, and a third terminal connected at a junction, wherein a first section connects the first terminal and the junction, a second section connects the second terminal and the junction, and a third section connects the third terminal and the junction, the device comprising: a processor; and a non-transitory memory coupled to the processor, the memory storing computer code that, when executed by the processor, causes the processor to: compute pre-fault voltage and current phasors and during-fault voltage and current phasors for each of the first, second, and third terminals based on synchronized disturbance records obtained from each of the first, second, and third terminals after a fault has occurred in the power transmission line; compute, using an assumed faulted section from among the first, second, and third sections, values for a propagation constant of each section, a surge impedance of each section, and a fault location parameter, wherein the computation is based on simultaneously solving a plurality of pre-fault objective functions and during-fault objective functions for the assumed faulted section with the computed pre-fault voltage and current phasors and during-fault voltage and current phasors, and wherein the pre-fault objective 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gong et al (Pat# 8,525,522) disclose Fault Location In Electric Power Delivery Systems.
Balcerek et al (Pat# 8,131,485) disclose method for fault location in electric power lines.
Saha et al (pat# 7,221,166) disclose Fault Location Using Measurements From Two Ends Of A Line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867